Citation Nr: 1644678	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-24 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record in Virtual VA.  

Following that hearing, the Board issued a December 2014 decision granting a 70 percent posttraumatic stress disorder (PTSD) throughout the appeal period and denying a higher evaluation.  The Board also remanded the issue of entitlement to TDIU for further development.  The RO has issued a supplemental statement of the case (SSOC) April 2015 and April 2016 that includes the issue of entitlement to an increased evaluation for PTSD.  However, as noted, that issue was adjudicated in a final decision by the Board.  Therefore, these SSOCs were promulgated in error.  The Board no longer has jurisdiction over the issue of entitlement to an increased evaluation for PTSD.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2014 remand, the Board directed the AOJ to develop and consider a claim for TDIU. Following the remand, the AOJ sent him an April 2015 notice letter, a July 2015 rating decision, and SSOCs.  However, the Board notes that such correspondence was sent to the wrong mailing address, as the claims file includes a May 2014 notice of change of address.  As the Veteran has not been properly notified, the Board finds that a remand is necessary to ensure due process.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the Veteran is provided a copy of the April 2015 notice letter for TDIU, the July 2015 rating decision adjudicating TDIU, and the April 2015 and April 2016 SSOCs.  In this regard, the AOJ should note the Veteran's current address , involving a Post Office Box in Beaverton,  as indicated by the May 2014 Portland VAMC record.  

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  The AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

3.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  The AOJ should note that the issue of entitlement to an increased evaluation for PTSD was already adjudicated by the Board in a December 2014 decision and is no longer on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

